BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-14-00074-CV

                 In the Interest of K.A.N.C. and N.A.K.C., Children



   (No. 2013-1530-DR IN COUNTY COURT AT LAW NO. 1 OF GREGG COUNTY)


TYPE OF FEE                 CHARGES         PAID        BY
MOTION FEE                         $10.00   INDIGENT    ALEX TYRA, APPT ATTY
CLERK'S RECORD                   $250.00    INDIGENT    ALEX TYRA, APPT ATTY
REPORTER'S RECORD               $2,418.00   INDIGENT    ALEX TYRA, APPT ATTY
FILING                           $195.00    INDIGENT    BRANDY BONNER, APPT ATTY


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       March 11, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy